Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/919,572, which was filed 07/02/20. Claims 1-20 are pending in the application and have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoe et al. (2014/0035823).

Consider claim 1, Khoe discloses a method comprising: 

determining, by the computing device, a target language for the communication (language associated with the recipient from a database, [0054]); and 
configuring, by the computing device, a language mode of an input method editor to the target language (the keyboard is switched from English to Japanese, [0058-0059], Figs 4C and 4D). 


Consider claim 9, Khoe discloses computing device (electronic device 400, [0054]) comprising: 
a memory (memory, [0112]); and 
one or more processors in communication with the memory (processor, [0111]) and configured to, 
detect a communication to a recipient via a software application running on the computing device (e-mail application on electronic device allows user to compose an e-mail message to be sent to one or more other users and/or devices, [0051-0052]); 
determine a target language for the communication (language associated with the recipient from a database, [0054]); and 
configure a language mode of an input method editor to the target language (the keyboard is switched from English to Japanese, [0058-0059], Figs 4C and 4D).

Consider claim 15, Khoe discloses a method comprising: 
extracting, by a computing server, at least one data item from a remote server (extracting different sets of contextual attributes, [0056], from a remote server, [0118]); and 


Consider claim 2, Khoe discloses determining the target language is based on account information of the recipient of the communication (the email of the intended recipient, [0057]). 

Consider claim 3, Khoe discloses the account information includes one or more of an account name, a nationality of the recipient, or a geographic location of the recipient (“tomohiro@apple.com.jp”, Fig 4C, the recipient is Japanese, the server is in Japan, [0057]). 

Consider claim 4, Khoe discloses determining the target language is based on contents of a prior communication that precedes the communication (previously communicated with the recipient using a mixture of Japanese and English, [0057]). 

Consider claim 6, Khoe discloses the software application is an email application (email application, [0051]). 

Consider claim 7, Khoe discloses the software application is a messaging application (instant messaging application [0078]). 
Consider claim 8, Khoe discloses determining the target language for the communication comprises: sending a request to a remote server for an indication of the target language for the communication, the request including information regarding the communication (location of the server being in Japan, [0057], the “request” being inherent in server communications, and keyboard language 

Consider claim 10, Khoe discloses to determine the target language is based on account information of the recipient of the communication (the email of the intended recipient, [0057]). 

Consider claim 11, Khoe discloses the account information includes one or more of an account name, a nationality of the recipient, or a geographic region of the recipient (“tomohiro@apple.com.jp”, Fig 4C, the recipient is Japanese, the server is in Japan, [0057]). 

Consider claim 12, Khoe discloses to determine the target language is based on a language of a prior communication that precedes the communication (previously communicated with the recipient using a mixture of Japanese and English, [0057]). 

Consider claim 13, Khoe discloses the communication is one of a real-time communication and a store-and-forward communication (emails, [0051], or IMs, [0078]). 
Consider claim 14, Khoe discloses to determine the target language for the communication comprises: send a request to a remote server for an indication of the target language for the communication, the request including information regarding the communication (location of the server being in Japan, [0057], the “request” being inherent in server communications, and keyboard language 

Consider claim 16, Khoe discloses the remote server is an account server, and the at least one data item includes user account information (the email of the intended recipient, [0057]). 

Consider claim 17, Khoe discloses the user account information includes one or more of an account name, a nationality, and a geographic region (“tomohiro@apple.com.jp”, Fig 4C, the recipient is Japanese, the server is in Japan, [0057]). 

Consider claim 18, Khoe discloses the remote server is an email server, and the at least one data item includes an email message (location of the remote email server being in Japan, [0057]. 

Consider claim 19, Khoe discloses: determining a language of the email message based on contents of the email message (content of the message being composed, [0071]); and setting the target language to a value representing the determined language (the keyboard is switched from English to Japanese, [0058-0059], Figs 4C and 4D). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khoe et al. (2014/0035823) in view of Crosley (8,874,429).

Consider claim 5, Khoe does not, but Crosley discloses the software application is a conferencing application (video conferencing application, Col 3 lines 22-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoe by including a conferencing application in order to facilitate communication and understanding, as suggested by Crosley (Col 1-2 lines 47-3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Khoe et al. (2014/0035823) in view of MacDonald et al. (2016/0344678).
Consider claim 20, Khoe does not, but MacDonald discloses the email message is a last email message in an email thread containing the email message (last email message in the conversation thread, [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoe such that the email message is a last email message in an email .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040243392 A1 Chino discloses a communication support method for multiple languages
US 20080077393 A1 Gao discloses virtual keyboard adaptation for multilingual input
US 20120029902 A1 Lu discloses a mode supporting multiple language input for entering text
US 20140019115 A1 Hong discloses a multi-mode input method editor
US 20160162473 A1 Cogley discloses localization complexity of arbitrary language assets and resources
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                    03/23/22